Citation Nr: 1100120	
Decision Date: 01/03/11    Archive Date: 01/11/11	

DOCKET NO.  95-31 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for 
residuals of a through-and-through gunshot wound of the left 
(non-dominant) forearm, with a compound, comminuted fracture of 
the upper third of the radius, involving Muscle Groups VII and 
VIII. 

2.  Entitlement to an initial rating in excess of 20 percent for 
ischemic changes of the flexor pollicis longus muscle of the left 
(non-dominant) hand.  

3.  Entitlement to special monthly compensation based on the loss 
of use of the left hand. 

4.  Entitlement to special monthly compensation based on the loss 
of use of the right hand as impaired extremity.

5.  Entitlement to service connection for arthritis of the left 
shoulder.  

WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from April 1943 to October 1945.

A review of the evidence reveals the matter came before the Board 
of Veterans' Appeals (Board) on appeal from a February 1994 
rating decision of the VARO in Fargo, North Dakota, that, in 
pertinent part, granted service connection for residuals of a 
gunshot wound to the left forearm and assigned a 20 percent 
evaluation, effective April 1, 1946, and a 20 percent evaluation 
for ischemic changes of the left hand, from April 6, 1993.  By 
rating action of January 2002, clear and unmistakable error was 
found in the evaluation assigned for the Veteran's gunshot wound 
residuals of the left forearm and a retroactive 30 percent rating 
was assigned from October 19, 1945.  The case was remanded in 
March 2004 and again in March 2006 for further development.  In 
October 2006, in pertinent part, the Board denied entitlement to 
an evaluation in excess of 30 percent for residuals of the 
through-and-through gunshot wound of the left forearm, with a 
compound, comminuted fracture of the upper third of the radius, 
involving Muscle Groups VII and VIII.  It also denied entitlement 
to special monthly compensation based on loss of use of the left 
hand and to special monthly compensation based on loss of use of 
the right hand as impaired extremity.  The issue of entitlement 
to an initial evaluation in excess of 20 percent for ischemic 
changes of the flexor pollicis longus muscle of the left hand was 
remanded for further development.  

In an August 2009 decision, the Board denied entitlement to an 
initial evaluation in excess of 20 percent for ischemic changes 
of the flexor pollicis longus muscle of the left hand.  
Thereafter, in June 2010, the United States Court of Appeals for 
Veterans Claims (Court) issue a Memorandum decision vacating the 
Board's denials of the issues in the October 2006 decision and 
remanded these issues for further consideration.  

The issues at hand are addressed in the Remand portion of the 
decision below and are REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the Veteran 
should further action be required.

Please note this appeal has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2010); 
38 U.S.C.A. § 7107(a)(2) (West 2002).


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2010); 
38 C.F.R. § 20.904 (2010).  In November 2009, the Veteran 
requested that the August 2009 decision be vacated on the basis 
of denial of due process.  In part, he alleged that he had asked 
for additional time to present evidence and that he was not 
furnished a personal hearing before the Board, as he had 
requested prior to the Board's issuance of a decision in August 
2009.  

In the present case, in order to prevent prejudice to the 
Veteran, the August 4, 2009  decision of the Board must be 
vacated with regard to the issues mentioned above, and a new 
decision will be entered as if the August 4. 2009, decision by 
the Board had never been issued.




REMAND

A review of the evidence of record reveals that in a rating 
decision dated in February 2010, service connection for arthritis 
of the left shoulder was denied.  A notice of disagreement with 
the determination was expressed by the Veteran in a communication 
received in March 2010.  This is a timely notice of disagreement 
with the RO's decision.  As such, this matter must be remanded to 
the RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The Veteran 
also must be given an opportunity to perfect an appeal to the 
Board concerning this issue by submitting a timely substantive 
appeal (for example, a VA Form 9 or equivalent statement).  
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 
20.304, 20.305 (2010).

The evidence includes the report of an authorized examination 
accorded the Veteran in January 2010.  The examiner stated there 
was an additional finding of intermittent claudication of the 
left hand, but further evaluation was not performed.  The 
examiner stated that for the VA established diagnosis of 
residuals of the left forearm, where it is through-and-through 
with compound comminuted fracture of the upper third of the 
radius, Muscle Groups VII and VIII, the diagnosis was changed to 
"with intermittent claudication of left hand due to vascular 
damage to the artery."  The examiner stated this was a "new and 
separate diagnosis."  Elaboration was not provided.  With regard 
to the hands, the examiner stated the impact of the Veteran's 
disability on his daily activity was "limitation of ability to 
exercise or do sustained work with left hand."  The criteria with 
regard to 38 C.F.R. § 3.350 which deal with special monthly 
compensation ratings were not adequately addressed by the 
examiner.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO required in 
order to fulfill the statutory duty to assist the Veteran in 
developing the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993)

The Veteran has indicated that he desires a personal hearing with 
regard to the issues on appeal.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  The Veteran should be accorded 
examination by a physician or panel of 
physicians knowledgeable in spinal and 
neurological disabilities for the purpose 
of reviewing the pertinent evidence in the 
Veteran's claims folder and a copy of this 
REMAND in order to ascertain the current 
nature and extent of impairment 
attributable to the residuals of a gunshot 
wound to the left forearm region.  The 
examination or examinations should include 
physical examination findings and all 
appropriate tests for the purposes of 
determining the nature, extent, and 
disabling manifestations of any 
service-connected impairment resulting from  
the service-connected gunshot wound 
residuals to the left forearm.  Specific 
mention should be made of the impact on the 
Veteran's ability to function as a result 
of the service-connected wound residuals.  
Attention should be made by the examiner or 
examiners to the provisions of 38 C.F.R. 
§ 3.350 with regard to loss of use of one 
hand or both hands.  The examiner or 
examiners should render an opinion as to 
whether the service-connected gunshot 
residuals involving the left upper 
extremity result in loss of use of the left 
hand as well as the right hand.  The 
examiners are advised that any opinion 
rendered should be supported by complete 
rationale.  If an opinion cannot be 
rendered without resort to speculation, 
this should be so indicated.  The 
relationship of any other impairment 
attributable to any aspect of the left 
upper extremity should be addressed by the 
examiner or examiners.

2.  Then, VA should review and readjudicate 
the claim.  If the benefits sought are not 
granted to the Veteran's satisfaction, he 
should be provided with a Supplemental 
Statement of the Case and be given an 
appropriate period of time in which to 
respond.

3.  Issue a statement of the case on the 
issue of entitlement to service connection 
for a left shoulder disability.  If the 
Veteran perfects his appeal by submitting a 
timely and adequate substantive appeal, 
then the RO should return the claim to the 
Board for the purpose of appellate 
disposition.

4.  The Veteran should be contacted to 
determine if he still desires a hearing, as 
noted in his request to vacate the August 
2009 decision.  If so, such hearing should 
be scheduled.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this REMAND, 
the Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran unless otherwise notified by 
VA.  However, he is placed on notice that pursuant to the 
provisions of 38 C.F.R. § 3.655 (2010), failure to cooperate by 
not attending any requested VA examination may result in an 
adverse determination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate
 action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).





